I am not in accord with the view expressed in the majority opinion — that the proper method of submitting cases of this kind to a jury is by interrogatories limiting the jury to a determination of whether the department found and allowed the claimant the proper percentage of permanent partial disability, and, if not, what would be the proper allowance in percentage for his injury.
There is nothing in the workmen's compensation act justifying such procedure. The act speaks in terms of money compensation to be paid to an injured workman. There are certain specified permanent partial disabilities resulting from amputations for which fixed amounts in money are provided, also for some miscellaneous disabilities. The compensation for any other permanent partial disability is in the proportion which the extent of such disability bears to one of the specified disabilities most clearly resembling it, but not exceeding a fixed sum. The department has adopted a rule whereby the physicians chosen by it to examine a claimant and report to it are instructed, in rating permanent partial disabilities of the unspecified class, to compare each of them in terms of percentage to the maximum allowance. It would seem from this that the percentage of disability is not considered other than with reference to the monetary allowance.
In this case, the physicians followed the rule, and, in their testimony taken by the examiner and later read to the jury, the physicians expressed themselves in terms of percentage based on the maximum allowance. Dr. Leavitt said:
"It was thought he had a permanent partial disability in two locations — first: in the neck which we feel was fifteen per cent as compared to the maximum allowable for a nonspecified injury and for the left leg it was thought he had a permanent partial disability of twenty per cent as compared to the value of amputation at or above the knee."
Dr. Edmunds said:
"He has sustained a permanent partial disability which we would estimate as follows: For the injury to his cervical spine, 15 per cent of general and unspecified injury, where *Page 421 
80 degrees represent a maximum, or 12 degrees. For the injury to his left leg and residual stiffness and discomfort, 20 per cent as compared to amputation at or above the knee, or 15.2 degrees."
Dr. Rickards, called by the claimant, said:
"I would rate him as a P.P.D. [permanent partial disability] .. . of unspecified of the upper back and neck, 50%. I would also rate him at 50% of an amputation of the leg, of the left leg, above the knee or through the knee. . . . At or above the knee."
From the whole record submitted to the jury, it had to fix theamount of compensation to which it considered the claimant was entitled. The act does not contemplate that a jury shall find a verdict in terms of the degree or percentage of disability.
Physicians, in testifying, may be asked for their opinion as to the extent of the injury a claimant has sustained. They cannot give their opinion as to the amount of compensation the claimant is entitled to, as that is the very question the jury must decide; so, if the disability is partial, they must of necessity express themselves in terms of percentage or degree. But they are allowed to do this in the unspecified cases on the basis of a percentage of the maximum allowance, and thus, in effect, they do fix the amount of the compensation. They should be required to state the percentage of disability, that is, to what extent the claimant has been disabled. The jury should then be instructed to determine from the evidence the extent of the liability and state if the award made by the department was sufficient or, if not, what it should be, not exceeding the maximum. If the trial denovo is not conducted in this way, the jury does not do that which the statute contemplates, namely, to find and determine the amount of compensation to which the claimant is entitled.
By the method used in this case, all a jury would do is to attempt to follow the rule of the department, about which it has no knowledge and therefore cannot apply, and approve or disapprove a percentage of a maximum award fixed by the department, without knowing the amount, and *Page 422 
which it, likewise, cannot consider. The jury should not be required to pass upon the correctness of the percentage formula used by the department and the physicians who examined the claimant in its behalf. It should fix the amount of the compensation to be paid the claimant, not just a percentage figure in order that the amount of money a claimant is to be paid can be fixed by someone else by applying the percentage to the maximum. In some cases, a jury may well conclude that the award should be more or, in others, less than the percentage of the maximum allowance testified to by the physicians, and thereby express the real purpose of the statute providing for awards to injured workmen.
During the argument of this case, it was asserted that there is a difference of opinion among the judges of the trial courts as to whether the special interrogatories propounded to the jury should be if the department found and allowed the claimant the proper percentage of permanent partial disability, as was done in this case, or if it correctly rated his disability in the specified sum of money awarded him, as was done in Yockey v.Department of Labor  Industries, 21 Wn.2d 171,150 P.2d 680. In the Yockey case, the reports of the physicians were in terms of percentages of permanent partial disability, and the awards of the department were those percentages of the maximum of $2,400 allowed by statute for a permanent partial disability. The total was $1,429.80. By the form of interrogatories used, the jury found this total amount was insufficient under the evidence and found the award should be a greater sum.
An award in this kind of case requires the taking into consideration of loss of earning power, and, as no fixed amount is provided for in unspecified cases, as is in the specified cases, it may happen that two workmen may suffer the same kind of injury but their loss of earning power be different. They both may be regarded as twenty-five per cent disabled, but this would not mean they would both be entitled to the same award. But if the twenty-five per cent figure is applied to the maximum amount of award, they would both receive the same amount of money. I *Page 423 
think this view is borne out by what we said in Harrington v.Department of Labor  Industries, 9 Wn.2d 1, 113 P.2d 518, when considering a total disability case, p. 7:
"The theory upon which compensation is allowed to an injured workman is that such workman has sustained a loss of earning power, or capacity to earn money. Although the amounts to be allowed in specific instances are fixed by statute, the awards are nevertheless predicated upon a commensurate loss of earning power."
I do not think this theory can properly be applied in unspecified cases, unless the trier of fact determines from the evidence the extent of loss of earning power and then concludes what the money award should be, not exceeding the maximum.
The judgment should be reversed and the case remanded for a new trial.
JEFFERS, J., concurs with GRADY, J.